DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged that the claims filed on 04/21/2021 are entered.
Claims 1-26 and 30-33 remain cancelled. Claims 27-29 and 34-42 are previously presented. Claims 27-29 and 34-42 are hereby examined on the merits.	

Examiner Notes
Any objections and/or rejections made in the previous actions, and not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27-29 and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Forusz US Patent Application Publication No. 2002/0054949 (hereinafter referred to as Forusz) in view of Ragnarsson US Patent Application Publication No. 2012/0114819 (hereinafter referred to as Ragnarsson).
Regarding claims 27-28, 34-35 and 38-42, Forusz teaches a method of delivering a soluble fiber for a nutritional supplement for persons ([0003]), comprising the steps of:
-providing a beverage concentrate comprising an acidulant such as citric acid, a flavor, a high-intensity sweetener such as aspartame or acesulfame-K or sucralose, a preservative such as potassium sorbate, water, maltodextrin derived from corn ([0003; 0011-0022; 0025-0026]); maltodextrin derived from corn is interpreted to read on “a soluble dietary fiber in the form of soluble corn fiber”;
-admixing the beverage concentrate with water ([0026]).
Forusz further teaches that the beverage concentrate is diluted 5 times to make a final beverage such that the final beverage can have about 0.0026 to 33% (w/v) maltodextrin derived from corn ([0015]), thus the concentration of the soluble corn fiber in the beverage concentrate encompasses those recited in claims 27 and 34-35 (for example, when the final beverage contains 6-10% maltodextrin, the concentrate will have 30-50% maltodextrin, assuming the density of the beverage concentrate or beverage is 1 g/ml). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Forusz does not teach that the serving size for the beverage concentrate is 5 ml to 10 ml, and the volume of the beverage after dilution is in a range of about 6 ounces to about 20 ounces or 8 ounces. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have 
Given that Forusz teaches a beverage concentrate that comprises a soluble corn fiber content that encompasses that recited in claim 27, 5-10 ml Forusz’s beverage concentrate will necessarily contains a soluble corn fiber content that overlaps with or lie with those recited in claims 27 and 39. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Forusz teaches that the pH of the final beverage after dilution is about 4-4.6 ([0011-0022], thus the pH of the beverage concentrate before dilution is reasonably equal to or lower than 4-4.6, for the reason that dilution usually decreases the [H]+  of a solution. 
Further, Ragnarsson teaches a beverage concentrate having a pH of between 1.4 and 3.5 ([0087]). Ragnarsson further teaches that this pH range will improve microbial stability and avoid substantial degradation of the flavor in the acidic environment over the shelf life of the concentrate ([0087]). Both Forusz and Ragnarsson are directed to acidic beverage concentrates with high acidity. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by adjusting pH of the beverage concentrate to 1.4-3.5 for the benefit of improving microbial stability and avoiding flavor degradation.
 The pH taught by Ragnarsson fall within those in claims 27 and 38. 
Forusz teaches placing perseverative in the beverage concentrate but does not teach the amount of it. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of the preservative in the beverage concentrate to such that the beverage concentrate could maintain the desired shelf stability. As such, the concentration as recited in the claim is merely an obvious variant of the prior art.
Further, Ragnarsson teaches that a beverage concentrate should have at 0-0.1% preservative (Table 24). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by including a preservative concentration taught by Ragnarsson to maintain the desired shelf stability.
  The concentration of preservative taught by Ragnarsson overlaps with those recited in claims 27 and 41. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Forusz does not teach that the viscosity of the beverage concentrate as recited in claim 27. However, given that Forusz in view of Ragnarsson teaches a beverage concentrate comprising an acidulant, a flavor, a high intensity sweetener, a soluble corn fiber and perseverative the concentration of which encompassing and/or overlapping with those recited in the claim, and the pH of the concentrate falls within that recited in the claim, it logically follows that the beverage concentrate of Forusz in view of Ragnarsson has a viscosity value overlapping with that recited in the claim, absent a clear showing of the contrary. See MPEP 2112.01 I, product and apparatus claims- In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 29, Forusz teaches the step of pasteurizing of the beverage concentrate ([0026]).
Regarding claim 36-37, Forusz as recited above, teaches that the beverage concentrate is 5 times diluted with water. Forusz also teaches that the final beverage has about 0.013 to 0.26% (w/v) ascorbic acid and about 0.009 to 0.56% (w/v) citric acid ([0013-0019]), thus Forusz teaches an amount of acidulant in the concentrate that overlaps with those recited in claim 36 (for example, when the final beverage contains 0.26% (w/v) ascorbic acid and 0.56% (w/v) citric acid, the beverage concentrate will have 4.1% (w/w) acidulant, e.g., (0.56% +0.26%) x 5 = 4.1%, assuming the density of the beverage concentrate or beverage is 1 g/ml). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, Ragnarsson teaches a beverage concentrate that includes 5-30% acidulant to improve flavor, to decrease aftertaste, and to provide a low pH (Table 27; [0123] and [0083]). 
Both Forusz and Ragnarsson are directed to acidic beverage concentrates with an acidulant ingredient. It would have been obvious to one of ordinary skill in the art 
The amount of acidulant taught by Ragnarsson overlaps with claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Response to Declaration and Arguments
The declaration under 37 CFR 1.132 filed 04/21/2021 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.  
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 5 of the Remarks that Forusz does not teach the serving size of 5-10 ml that includes 2.5-4 mg fiber, and that the office action provides no analysis as to the limitation as well.
This argument is not persuasive. As enumerated in the office action mailed 12/21/2020 (see para. 8), although Forusz does not teach that the serving size as claimed, it would have been obvious to one of ordinary skill in the art to have chosen any volume/size of beverage concentrate and further diluted it with water at his/her will to any volume depending on the flavor intensity of the beverage concentrate desired in the final beverage. Unfortunately, applicant has not shown by evidence the criticality associated with the serving size as claimed.
Applicant argues on pages 5-6 of the Remarks and para. 6-7 of the declaration that Forusz does not teach its concentrate is diluted 5 time, for the reason that the solute would make a considerable contribution to the total volume of the solution. Applicant even goes on to assert that the volume of a solution as in w/v should be the sum of the volume of the solute + the volume of the solvent (e.g., water).
This assertion is not accurate. According to applicant’s theory, if one dissolves 50 gram of table sugar in 100 ml water, the volume of the solution would be 131 ml because the volume of sugar is 31 cm3 (the density of table sugar is 1.6 g/cm3 so the volume of the table sugar is 50/1.6= 31 cm3) and volume of water is 100 ml. However, such a calculation has failed to consider the fact that when a solute is dissolved in a solvent such as water, the solute molecules take up the space between the water molecule. What really happens is that that the volume of the solution only increases by a negligible factor when solutes dissolve. As such, the Examiner’s calculation about 5 time dilution is reasonable and valid. Applicant is invited to refer to “Why doesn't a solute add to the volume of a solution?” and “Does Dissolving Change Volume?” (see 892 form) for the knowledge that the solute adds little to the volume of the solution.
Applicant argues on page 6-7 of the Remarks and para. 8-10 of the Declaration that there is no basis to assume that the density of the beverage concentrate is 1 g/ml, and the density should be greater than 1 g/ml because there is solute. Applicant goes on to argues that applicant has reported a density of 1.243 g/ml or 1.245 g/ml for the claimed concentrate, which is bigger than 1 g/ml.
Those arguments are not persuasive. The concentrate of Forusz is a water based concentrate thus assuming a density of 1 g/ml for calculating the amount of fiber 
Similarly, using the density of 1.243 g/ml as opposed to 1 g/ml to calculate the amount of acidulant will result in a beverage that has a maximum acidulant content that is very close to the lower limit of the claimed range in claims 36-37 (for example, when the final beverage contains the highest amount 0.26% (w/v) ascorbic acid and the highest amount 0.56% (w/v) citric acid, the beverage concentrate will have (0.56% +0.26%) x 5/1.243 = 3.3% w/w), that one skilled in the art would have expected them to have the same properties, given that both Forusz and the claimed invention are directed to the same field of endeavors.
Regardless, the examiner has brought Ragnarsson to teach that beverage concentrate can have an acidulant amount of 5-30%, thus rendering obvious the claimed acidulant amounts.
Applicant argues on page 7 of the Remarks and para. 11 of the declaration that there is no basis to assuming the concentrate to have a lower pH than 4-4.6 for the reason that a buffer is being used to maintain the pH. 
This argument is not persuasive.  Forusz clearly teaches that the pH of the final beverage obtained from dilution of beverage concentrate is 4-4.6 ([0012]), thus the pH of the beverage concentrate before dilution is reasonably equal to or lower than 4-4.6, considering that dilution with water will normal result in the concentration of [H]+ 
Applicant asserts on pages 7-8 of the Remarks and para. 12 of the declaration that “the Examiner assumes the viscosity of the Forusz’s concentrate would overlap with the claimed viscosity even though Forusz does not disclose a concentrate viscosity. The only thing we know about the viscosity of Forusz’ composition is that the viscosity of the diluted beverage is 1.4 centipoise or less”.
As enumerated in previous and instant office actions, although Forusz in view of Ragnarsson does not teach that the viscosity of the beverage concentrate, Forusz in view of Ragnarsson teaches a beverage concentrate that is essentially the same as that recited in the claim. As such, it logically follows that the beverage concentrate as disclosed by Forusz in view of Ragnarsson has a viscosity value overlapping with that recited in the claim, absent a clear showing of the contrary. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The burden is on the applicant to show that the prior art does not have the claimed viscosity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.L./           Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/           Primary Examiner, Art Unit 1791